UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-1634


WASIM ATA BEY EX REL ERICK SEALEY, an individual,

                      Plaintiff - Appellant,

          v.

J. W. MITCHELL, 1709 VSP, an individual; DAVID A. PATRICK,
0304 YCSO, an individual; THOMAS CHABOT, 5543 YCSO, an
individual; JASON STUMP, 4318 YCSO, an individual; DONALD
MICKET, 5583 YCSO, an individual; BYRON EVANS, 2231 YCSO,
an individual; DONNA MAW, Deputy Commonwealth Attorney, an
individual;    JAMES    LAMPRECHT,   York   Magistrate,   an
individual; STEPHEN A. HUDGINS, Chief Judge, an individual;
JEFFREY   SHAW,   Circuit   Judge, an   individual;  MICHAEL
SOBERICK, SR., Judge, an individual,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Raymond A. Jackson,
District Judge. (4:15-cv-00044-RAJ-LRL)


Submitted:   August 27, 2015                 Decided:   August 31, 2015


Before GREGORY, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wasim Ata Bey ex rel Erick Sealey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Plaintiff Wasim Ata Bey ex rel Erick Sealey (Ata Bey) seeks

to   appeal       the    district       court’s         order   dismissing         without

prejudice his civil action under 28 U.S.C. § 1915(e)(2)(B)(ii)

(2012) for failure to state a claim on which relief may be

granted.       This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral       orders.      28    U.S.C.    § 1292     (2012);   Fed.      R.    Civ.   P.

54(b); Cohen       v.    Beneficial         Indus.     Loan   Corp.,   337 U.S. 541,

545-47     (1949).       Because      the    deficiencies       identified         by     the

district    court       may    be   remedied      by    the   filing   of    an     amended

complaint, we conclude that the order Ata Bey seeks to appeal is

neither    a     final     order      nor    an      appealable    interlocutory          or

collateral order.             Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

     Accordingly,             we    dismiss       the     appeal       for        lack    of

jurisdiction.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this    court       and   argument      would   not   aid    the    decisional

process.



                                                                                  DISMISSED




                                              2